Case 1:16-cV-00647-CFC Document 164 Filed 02/12/19 Page 1 of 2 Page|D #: 1729
lainti E ' its dmitted at ria
)(m//./)LW‘ C\:C,

 

 

 

 

 

 

 

Plaintiff Exhibit # Description
PXI Offer Letter-Martin 1,
Davis 1
PX2 Learning Zone Job Role Chart~Martin 2, Davis 2, Mitra 2
PX4 Urgent HR Issues in DE-Martin 4, Jacobi 3
PX6 Direct Deposit Vouchers-Martin 6,
Davis 8, Lampkins 7
PX8 Mitra QSR Employee Handbook-Lampkins 1,
Jacobi 1
PX14 Binder: “Autumn Lampkins v. Mitra QSR, et al, Mitra

QSR Notebook (0r portions thereot) produced by Plaintiff
as PaIt of Plaintiff’s 26(a)(1) Initial Disclosures-

 

 

 

 

 

 

 

 

Lampkins 4
PX 22 Week One Day One Orientatiop/Onboarding
PX 23 Area Coach Feedback Visit
PX 25 Week Three Training Report
PX 26 Week Four Training Report
PX27 Week Five Training Report
PX28 Week Six Training Report
PX 29 Taco Bell Training Schedule-First Week
PX 31 Transition Week~ Training Store-Home

 

 

 

 

'?>(3;1 343@1@.71'@¢\

Case 1:16-cV-00647-CFC Document 164 Filed 02/12/19 Page 2 of 2 Page|D #: 1730

LA_MrM

 

 

 

 

LFLINM
Exhibit Number Description
D-l Employee Handbook
D-5 Plaintiff’s Training Notebook
D-ZSB Lampkins Time Punches (Dover)

 

 

 

 

